Exhibit 10.6.11

 

PERFORMANCE SHARE UNIT AGREEMENT

 

(Pursuant to the EnergySolutions, Inc. 2007 Equity Incentive Plan)

 

THIS PERFORMANCE SHARE UNIT AGREEMENT (this “Agreement”) is made effective as of
                       , 20     (the “Grant Date”) by and between
EnergySolutions, Inc., a Delaware corporation (with any successor, the
“Company”), and                              (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the EnergySolutions, Inc. 2007 Equity Incentive
Plan (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan; and

 

WHEREAS, on                               , 20    , the Compensation Committee
of the Board determined that it would be in the best interests of the Company
and its stockholders to grant the Performance Share Units provided for herein to
the Participant pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                       Performance Share Unit Award.  Subject
to the terms and conditions of the Plan and this Agreement, the Company hereby
grants to the Participant, effective as of the Grant Date,              Units
(the “Units”), which shall vest in accordance with Section 4.  Given the
potential for a Unit award level of 200% as set forth below, the Company shall
initially reserve for issuance under the Plan that number of shares of common
stock that is equal to two (2) times the number of Units awarded to the
Participant hereunder.

 

2.                                       Performance Measure.  The performance
measure for this Award shall be calculated according to the financial results of
the Performance Period (January 1, 2012 to December 31, 2014).  The performance
measure goal shall be EnergySolutions’ three-year cumulative, Adjusted EBITDA of
$           million.  Adjusted EBITDA is defined as EBITDA as stated in the
Company’s 2012, 2013 and 2014 consolidated audited financial statements, subject
to the following adjustments:

 

·                  Gain or loss on the sale of an asset, investment or
securities

·                  Write-down or write-off of intangible assets

·                  Litigation matters related to product or service

 

3.                                       Performance Calculation.

 

(a)                                        Prior to the occurrence of a Change
of Control, at the end of the Performance Period, the performance measure will
be calculated to determine achievement against goal, and the final number of
Units may be adjusted according to the following schedule:

 

--------------------------------------------------------------------------------


 

Cumulative three-year Adjusted
EBITDA Achievement Against
Goal

 

Percentage of Units
Awarded

 

80

%

0

%

100

%

100

%

120

%

200

%

 

Interpolation will be used to determine the final number of Units, should
results fall in between the achievement levels outlined above.  Fractional Units
will not be issued.  If interpolation results in fractional Units, number of
Units actually awarded to Participant will be rounded up or down to the nearest
whole number, pursuant to conventional rounding.

 

(b)                                       Upon a Change of Control occurring
prior to the end of the Performance Period, the Participant shall be awarded
such number of Units at the 100% achievement level discussed in subsection
(a) above (the “Target Unit Award”), which shall vest in accordance with
Section 4 below, but in no event shall the Participant have a right to be
awarded Units at a level greater than 100% of the number of Units set forth in
Section 1.

 

4.                                       Vesting.

 

(a)                                        Vesting Date.  All Units not
previously forfeited in accordance with the provisions of subsection (b), below,
will vest on March 1, 2015 (the “Vesting Date”), and will be converted to shares
of common stock at a ratio of one Unit for one share of common stock.

 

(b)                                       Forfeiture.  Subject to the provisions
of subsection (c) below, all Units previously awarded to Participant shall be
forfeited and the Company shall have no further obligation under this Agreement
should the Participant’s employment with the Company terminate for any reason
prior to March 1, 2015.

 

(c)                                        Accelerated Vesting.

 

(i)                                     Notwithstanding the provisions of
subsection (b) above, in the event that prior to the Vesting Date the
Participant is unable, due to death or Disability (defined below), to continue
as an employee of the Company, the Company shall award the Participant (or his
or her heirs, as the case may be), a percentage of the Target Unit Award equal
to the percentage of days Participant was employed during the Performance Period
[# of days employed / (3 x 365)  x Target Unit Award].

 

(ii)                                  Notwithstanding the provisions of
subsection (b) above, in the event that prior to the Vesting Date the
Participant’s employment with the Company is terminated by (A) the Company
without Cause within twenty-four months after a Change of Control; or, (B) by
the Participant for Good Reason (defined below) within twenty-four months after
a Change of Control, the Company shall award the Participant 100% of the Target
Unit Award.

 

(d)                                       Definitions.  For purposes of this
Agreement:

 

“Cause” shall mean (i) a material breach by the Participant of the duties and
responsibilities of the Participant or any material written policies or
directives of the Company (other than as a result of incapacity due to physical
or mental illness) which is

 

2

--------------------------------------------------------------------------------


 

(A) willful, reckless or intentional, and (B) not remedied within fifteen (15)
days after receipt of written notice from the Company which specifically
identifies the manner in which such breach has occurred; (ii) the Participant
commits any felony or any misdemeanor involving willful misconduct (other than
minor violations such as traffic violations) that causes material damage to the
property, business or reputation of the Company, as determined in good faith by
the Board; (iii) the Participant engages in a fraudulent or dishonest act that
causes material damage to the property, business or reputation of the Company,
as determined in good faith by the Board; (iv) the Participant engages in
habitual insobriety or the use of illegal drugs or substances; or (v) the
Participant commits a material breach of his fiduciary duties to the Company, as
determined in good faith by the Board. The Company must notify the Participant
of any event constituting Cause within ninety (90) days following the Company’s
knowledge of its existence or such event shall not constitute Cause under this
Agreement.

 

“Disability” shall mean any physical or mental disability rendering the
Participant unable to perform his or her duties for a period of at least one
hundred twenty (120) days out of any twelve (12) month period.

 

“Good Reason” shall mean (i) the material diminution of any of the Participant’s
duties, responsibilities or authority without the Participant’s prior written
consent; (ii) the assignment to the Participant of duties materially
inconsistent with his position without the Participant’s prior written consent;
(iii) any reduction in the Participant’s base salary without the Participant’s
prior written consent unless all other executives who are parties to agreements
similar to this one also agree to a comparable reduction in their base salaries;
or (iv) unless agreed to in writing by the Participant, a relocation of the
Participant’s principal place of business to a Company facility more than 50
miles away from the Participant’s current location. The Participant must notify
the Company of any event that constitutes Good Reason within ninety (90) days
following the Participant’s knowledge of its existence or such event shall not
constitute Good Reason under this Agreement, and the Company shall have a period
of thirty (30) days during which it may remedy the event.

 

5.                                       No Right to Continued Employment.  The
granting of the Units evidenced hereby and this Agreement shall impose no
obligation on the Company or any of its subsidiaries or affiliates to continue
the employment of the Participant and shall not lessen or affect any right that
the Company or any of its subsidiaries or affiliates may have to terminate the
employment of the Participant.

 

6.                                       Promise to Pay.  Units constitute a
“promise to pay”, and as such are considered assets of the Company, which in the
event of insolvency are subject to the claims of general creditors.

 

7.                                       Transferability.  The Units may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any of its subsidiaries or affiliates; provided that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.  An approved form of Beneficiary
Designation is attached hereto as Exhibit A.  No such permitted transfer of the
Units to heirs or legatees of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

 

3

--------------------------------------------------------------------------------


 

8.                                       Adjustment of Units.  Adjustments to
the Units shall be made in accordance with the terms of the Plan.

 

9.                                       Withholding.  In the event required by
federal or state law, the Company shall have the right and is hereby authorized
to withhold, any applicable withholding taxes in respect of the Units, their
grant, vesting, conversion to shares of common stock, or otherwise and to take
such other action as may be necessary in the opinion of the Committee to satisfy
all obligations for the payment of such withholding taxes.

 

10.                                 Notices. Any notification required by the
terms of this Agreement shall be given in writing and shall be deemed effective
upon personal delivery or within three (3) days of deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid.  A notice shall be addressed to the Company, Attention: General
Counsel, at its principal executive office and to the Participant at the address
that he or she most recently provided to the Company.

 

11.                                 Entire Agreement.  This Agreement and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof.  They supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.

 

12.                                 Waiver.  No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.

 

13.                                 Successors and Assigns.  The provisions of
this Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns and upon the Participant, the Participant’s
assigns and the legal representatives, heirs and legatees of the Participant’s
estate, whether or not any such person shall have become a party to this
Agreement and agreed in writing to be joined herein and be bound by the terms
hereof.

 

14.                                 Choice of Law; Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by the laws of the State of New York,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Plan to the substantive law of
another jurisdiction.

 

15.                                 SUBJECT TO THE TERMS OF THIS AGREEMENT, THE
PARTIES AGREE THAT ANY AND ALL ACTIONS ARISING UNDER OR IN RESPECT OF THIS
AGREEMENT SHALL BE LITIGATED IN THE FEDERAL OR STATE COURTS IN UTAH.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE
PERSONAL JURISDICTION OF SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN
RESPECT OF ITS, HIS OR HER PROPERTY WITH RESPECT TO SUCH ACTION.  EACH PARTY
AGREES THAT VENUE WOULD BE PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY
OBJECTION THAT ANY SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE
RESOLUTION OF ANY SUCH ACTION.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

4

--------------------------------------------------------------------------------


 

16.                                 Units Subject to the Plan.  By entering into
this Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the prospectus relating to the Plan.  The Units are
subject to the Plan.  The terms and provisions of the Plan as it may be amended
from time to time are hereby incorporated herein by reference (subject to the
limitation set forth in Section 15).  In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.  The
Participant has had the opportunity to retain counsel, and has read carefully,
and understands, the provisions of the Plan and the Agreement.

 

17.                                 Amendment.  The Committee may amend or alter
this Agreement and the Units granted hereunder at any time; provided that,
subject to Articles 11, 12 and 13 of the Plan, no such amendment or alteration
shall be made without the consent of the Participant if such action would
materially diminish any of the rights of the Participant under this Agreement or
with respect to the Units.

 

18.                                 Severability. The provisions of this
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

19.                                 Signature in Counterparts.  This Agreement
may be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Performance Share Unit
Agreement effective as of the date first written above.

 

 

 

ENERGYSOLUTIONS, INC.

 

 

 

 

 

 

 

By

 

 

 

Val J. Christensen

 

 

President and Chief Executive Officer

 

 

 

 

 

 

Agreed and acknowledged effective as

 

 

of the date first above written:

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Beneficiary Designation for Performance Share Units of EnergySolutions, Inc.

 

Signature(s) Required Below

 

Instructions: Type or print legibly in ink. Sign and date form. Return original
to EnergySolutions’ Legal Services Administrator, and retain a copy for your
records.

 

Participant’s Name

 

Social Security Number

 

Date of Birth

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I hereby designate the beneficiary(ies) named below to receive the resulting
shares from my Performance Share Units of EnergySolutions, Inc. Unless otherwise
provided in this request, if two or more primary beneficiaries are named, the
shares shall be distributed pursuant to the terms of the Plan in equal portions
(rounded to the nearest whole number) to the named primary beneficiaries if
surviving the Participant, or to the survivor(s). If no primary beneficiary(ies)
survive, the shares shall be distributed in like manner to the named contingent
beneficiary(ies), if any. If no beneficiary survives, shares shall be
distributed according to the terms of the Plan. The right of the Participant to
change the beneficiary(ies) hereafter is reserved.

 

Primary Beneficiaries:

 

Beneficiary Full 
Name

 

Complete Address

 

Date of Birth

 

Social Security
Number

 

Relationship to
Participant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingent Beneficiaries:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This designation is revocable as to each beneficiary except when otherwise
stated, and beneficiaries of like class shall share equally with right of
survivorship. Any designation of an individual shall mean an individual living
at the Participant’s death.

 

Dated this                day of                         , 20    , at
                                     (City) ,                        (State).

 

 

 

 

Signature of Participant

 

Signature of Irrevocable Beneficiary(ies), if any

 

 

 

 

 

 

 

 

Signature of Irrevocable Beneficiary(ies), if any

 

--------------------------------------------------------------------------------